Citation Nr: 1742070	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1964 to May 1967.  He is the recipient of numerous awards and decorations, to include the Purple Heart and Silver Star.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.  In June 2015, the Board remanded the Veteran's case for additional development and it now returns for further appellate review.

Subsequent to the issuance of the May 2016 supplemental statement of the case, additional treatment records were associated with the file; however, as such are irrelevant to the instant matter or include duplicative information of evidence previously considered by the Agency of Original Jurisdiction (AOJ), i.e., the nature and severity of his PTSD symptoms as documented in the newly received records is consistent with that previously considered, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, without more severe manifestations that more nearly approximate total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a November 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records and VA treatment records have been obtained and considered.  In December 2015, the Social Security Administration (SSA) indicated that records pertaining to the Veteran had been destroyed.  He has not otherwise identified any additional outstanding records that have not been requested or obtained.

While the Veteran failed to report to a VA examination in December 2009 and cancelled a VA examination in February 2012 as he was out of the state, he was afforded VA examinations in October 2014 and April 2016 so as to assess the nature and severity of his PTSD.  The Board finds that the examinations are sufficient evidence for deciding the claim as the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony, the Board remanded the case in order to obtain outstanding VA and SSA records, and to afford him a contemporaneous VA examination so as to determine the nature and severity of his PTSD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds there has been substantial compliance with the Board's June 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case in order to obtain outstanding VA and SSA records, and to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his PTSD and reconcile such findings with a September 2014 Disability Benefits Questionnaire (DBQ) completed by the Veteran's treatment provider.  Thereafter, updated VA treatment records dated through September 2016 were obtained, SSA indicated in December 2015 that they had no records pertaining to the Veteran, and he was afforded a VA examination in April 2016 that fully addressed the Board's inquiries.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In October 2009, the Veteran applied for an increased rating for his PTSD, which has been assigned a 70 percent rating for the entire appeal period.  He alleges that he is totally occupationally and socially impaired as a result of such disability and, consequently, a 100 percent rating for PTSD is warranted.  

Specifically, in written statements and at his April 2015 Board hearing, the Veteran alleged that he had been 100 percent unemployable for nearly 15 years.  In this regard, he stated that he considers his constant nightmares and delusions about Vietnam to be totaling disabling.  Further, he reported that he exhibits grossly inappropriate behavior when he binge drinks, and will drink to the extent of harming himself or others.  He also indicated that he had entered a substance abuse treatment program for his alcoholism.  Further, the Veteran has reported that he was completely isolated and could not work due to his anger symptoms.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability one year before the claim was filed until VA makes a final decision the claim.  Id.  

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  In this regard, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5), which removed reference to Global Assessment of Functioning (GAF) scores.  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14, 308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in November 2013, the amendments are not applicable.  Consequently, as the Veteran's claim is evaluated under the DSM-IV, the Board will consider the GAF scores assigned during the appeal period.

In this regard, a GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
	 
A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well.  GAF scores between 71 and 80 reflect no more than slight impairment in functioning.   

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

For the entirety of the appeal period, the evidence of record, to include VA examination reports and treatment records, reflects that the Veteran's PTSD is manifested by reported symptoms of depression, anxiety, auditory and visual hallucinations, intrusive recollections, flashbacks, sleep disturbances, nightmares, night sweats, social isolation, anger, exaggerated startle response, hypervigilance, discomfort arounds crowds, paranoia, and a general lack of interest in things that were previously enjoyed.  On examination, VA clinicians and examiners consistently noted that the Veteran was oriented, well groomed, cooperative, made appropriate eye contact, and had normal speech and thought processes.  He interacted with VA clinicians and examiners in a pleasant manner and did not exhibit any odd or unusual behavior.  He has also consistently denied any suicidal or homicidal ideation throughout the pendency of the appeal, with the exception of a single notation in the September 2014 DBQ.  Further, while the Veteran acknowledged that he prefers to be alone, he endorsed having relationships with family members and friends, some of whom are neighbors.  Probative GAF scores during the pendency of the appeal ranged from 55 to 79, which are indicative of no more than moderate symptoms.

As noted previously, the Veteran failed to report to a VA examination in December 2009 and cancelled a VA examination in February 2012 as he was out of the state.  As such, any findings expected to be rendered during such examinations cannot be considered.

In September 2014, the Veteran submitted a DBQ from his treating physician in support of his claim, at which time it was noted that he had chronic and severe PTSD.  He reported that he was married with constant upheaval due to PTSD, problems with children, alcoholism (although it was later noted that he only rarely or occasionally drank), socially withdrawn, and did not like crowds.  His physician indicated that he had numerous symptoms of PTSD, to include depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; memory loss for names of close relatives, own occupation, or own name; flattened affect; impaired judgment; impaired abstract thinking; difficulty in stablishing and maintain effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessive rituals that interfered with routine activities; persistent delusions or hallucinations; and grossly inappropriate behavior.  The Veteran's physician determined that such symptoms reflected total occupational and social impairment.  A GAF score of 50 was assigned.

Subsequently, in October 2014, VA afforded the Veteran a VA examination to evaluate the current nature and severity of his PTSD.  At such time, the Veteran reported that he speaks every day to his mother.  He also indicated that he had been married for 46 years and had a good relationship with his spouse, although it has been strained at times due to his irritability and history of alcohol abuse, which resulted in numerous separations.  The Veteran further stated that he was a father to five daughters, and had a good relationship with three of them.  Occupationally, it was noted that he worked in construction and was good at his job, but had difficulty getting along with others.  The Veteran indicated that, at the present time, he spent his days at his cabin in the mountains with his spouse where they fish, hunt, read, boat, and golf.  He reported experiencing symptoms of intrusion associated with traumatic events, avoidance of stimuli associated with the traumatic event, negative alterations in cognitions and mood hyperarousal, and marked alterations in arousal and reactivity associated with the traumatic event.  The examiner noted that his symptoms appeared to be constant and moderate and resulted in social isolation and irritability.  The Veteran denied any significant history of violence or suicidal ideation.  The examiner noted that the Veteran's symptoms did not appear to affect his activities of daily living.

At such time, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the examiner did not note any symptoms of suicidal ideation, persistent delusions or hallucinations, grossly appropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time and place.  The examiner concluded that his impairments of PTSD and alcohol abuse, the symptoms of which cannot be differentiated from each other, would result in occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating under Diagnostic Code 9411.

The Veteran underwent another VA examination in April 2016.  At such time, he reported that he was still married, but did not get along with his spouse because of his drinking.  He further indicated that he lives with her "off and on" and lived alone when he was not with her.  In this regard, he believed that she had his best interests in mind, and lived with her six months out of the year, although not consecutively.  As in October 2014, the Veteran reported that he was the father of five daughters, and had a good relationship with three of them while the relationship with the other two was strained.  He further indicated that he had 14 grandchildren and believed that his grandsons enjoyed being around him.  The Veteran further reported that he had some relationships with friends, some of whom are neighbors.  In this regard, while he acknowledged that he preferred to be by himself, he has been able to maintain relationships with others over time.  In this regard, the examiner noted the Veteran's report in October 2014 that he spent his days at his cabin where he fishes, hunts, reads, boats, and golfs, and his report in December 2014 that his leisure activities included hunting, fishing, and golfing.  The examiner further noted that the Veteran had not worked since 1999, and had reported that he was fired due to anger issues; however, the October 2014 examination report and December 2014 VA treatment record made no mention of him being fired.  Rather, the former report indicated that only that he had difficulty getting along with others and the latter report noted that he had retired from owning his own construction company.

With regard to his PTSD symptoms, the Veteran reported sleep disturbances, audio and visual hallucinations about the war, nightmares about situations ini which he was never involved, a desire to be where his soldiers were killed, paranoia, hypervigilance, avoidance of crowds, anhedonia, and social withdrawal/preference to be alone.  Additional symptoms noted included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of mood and motivation, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Upon mental status examination, the examiner observed that the Veteran was fully oriented times four, groomed, appropriately dressed, and appeared his stated age.  The examiner noted that his attention was sufficient.  The examiner also noted that his memory was intact, his speech was clear and coherent, his mood was anxious, and his affect was congruent.  The examiner found no evidence of any odd or unusual behavior.  Further, the Veteran denied a history of suicidal or homicidal ideation, plan, or intent.  The examiner also noted that the Veteran had difficulty with sleep, his interest level was diminished, and his concertation and energy were variable.  There was no psychomotor agitation/retardation. The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

With regard to the Board's request to reconcile the examination findings with the September 2014 DBQ that determined the Veteran's PTSD resulted in total occupational and social impairment, the April 2016 examiner indicated that, upon her review of the September 2014 DBQ, there was no indication that the examiner conducted a complete mental health evaluation.  Further, minimal relevant history was provided, and there was no clinical encounter documentation to support that the provider had seen the Veteran on, or around, the date indicated on the DBQ.  In fact, documentation on file reflected that the Veteran had been seen by the provider who completed the September 2014 DBQ from March 2001 to October 2010 for one to three visits a year on average.  The April 2016 VA examiner further stated that the finding of total social and occupational impairment rendered in the September 2014 DBQ was quite disturbing in that the treatment provider did not provide any sufficient rationale to support such a conclusion.  She also noted that his conclusions seemed to contradict one another.  For example, it was observed that the Veteran suffered from "grossly inappropriate behavior," "impaired judgment," "persistent delusions and hallucinations (which is not documented elsewhere in the Veteran's mental health records)," but then concluded that he was capable of managing his own financial affairs.  The examiner found that, in essence, the September 2014 treatment provider was describing a psychotic patient with impaired judgment that was still fully capable of managing important aspects of daily living such as his finances.  Further, despite the listing of psychotic symptoms, no diagnosis of psychosis was rendered.  The April 2016 examiner opined that the conclusions rendered in the September 2014 DBQ should be discounted as they do not seem consistent with reasonable clinical judgment or fully supported by the documentation presented.

As an initial matter, the Board accords no probative weight to the September 2014 DBQ in which it was determined that the Veteran's PTSD resulted in symptomatology consistent with a 100 percent rating, was manifested by total social and occupational impairment, and assigned a GAF score of 50.  In this regard, the Board places great probative weight on the April 2016 VA examiner's opinion that such determinations should be discounted.  Specifically, in reaching such conclusion, she considered all of the pertinent evidence of record, to include such DBQ, the October 2014 and current VA examination reports, and relevant treatment records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board accords no probative weight to the September 2014 DBQ.

Consequently, the Board finds that, throughout the entire appeal period, the Veteran's PTSD symptomatology, as described in his treatment records, and at the October 2014 and April 2016 VA examinations, resulted in occupational and social impairment, with deficiencies in most areas.  However, the Veteran's PTSD is not manifested by symptomatology of a frequency, severity, and/or duration that more nearly approximates total occupational and social impairment.  In this regard, while the Veteran has been unemployed throughout the entirety of the appeal period due in large part to his PTSD symptomatology, he has been awarded a total disability rating based on individual unemployability (TDIU) as a result of a combination of PTSD and physical disabilities.  Furthermore, the evidence fails to show that the Veteran's PTSD results in total social impairment.  

In this regard, while the Veteran has difficulty in establishing and maintaining effective work and social relationships, and has a strained relationship with his spouse, resulting in separate living quarters for half of the year, he has remained married for over 45 years, and maintains a good relationship with three of his children and grandchildren.  Furthermore, the Veteran has reported that he had some relationships with friends, some of whom are neighbors.  In this regard, while he acknowledged that he preferred to be by himself, he has been able to maintain relationships with others over time.  Therefore, the Board finds that the Veteran's PTSD does not result in total social impairment. 

The Board has also considered the Veteran's assertions as to his symptomatology and the severity of his condition, but to the extent he believes he is entitled to a higher rating, concludes that the findings of the VA examiners are more probative than the Veteran's lay assertions to that effect.  Additionally, the Board has given consideration to the Veteran's submission of "buddy statements" from his former colleagues in the military, which were received in June and August 2011.  Although the buddy statements of record indicate that the Veteran was involved in combat operations during active service, they do not provide any insight as to his current psychiatric symptoms.  As such, while these statements are probative of the circumstances of the Veteran's service, they are not relevant to the current issue on appeal.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD.  In denying his claim, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the award of a rating in excess of 70 percent for PTSD, such doctrine is inapplicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.    


ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


